        Case 4:19-cv-00069-BMM Document 41 Filed 07/21/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION




  HARRY PAUL LOZEAU,
                                                    CV 19-88-GF-BMM-JTJ
                       Plaintiff,

        vs.                                          ORDER

  MR. MCTIGHE, MS. POWELL, MR.
  MADRID, MS. ALSTEAD, MR.
  MONTGOMERY, HARLON
  TROMBLEY, MR. BERKEBILE, MR.
  DELELLA, MS. NELSON, MS.
  VINES, MR. JOHNSON, MR.
  MORHARD, and MR. WIRSCHING,

                       Defendants.

      United States Magistrate Judge John Johnston entered his Findings and

Recommendations in this case on July 6, 2021. (Doc. 40). Judge Johnston

recommended that Lozeau’s complaint should be DISMISSED with prejudice for

failure to prosecute and/or comply with the Court’s orders, that the Clerk of Court

should be directed to close this matter and enter judgment pursuant to Rule 58 of

the Federal Rules of Civil Procedure, and that the Clerk of Court should be

directed to have the docket reflect that the Court certifies pursuant to Rule

24(a)(3)(A) of the Federal Rules of Appellate Procedure that any appeal of this

decision would not be taken in good faith.

                                         -1 -
        Case 4:19-cv-00069-BMM Document 41 Filed 07/21/21 Page 2 of 2




      Neither party filed objections to the Findings and Recommendations. The

parties have waived the right to de novo review thereof. 28 U.S.C. § 636(b)(1)(C).

Absent objection, this Court reviews findings and recommendations for clear error.

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc);

Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left

with a “definite and firm conviction that a mistake has been committed.” United

States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing

for clear error and finding none,

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 40) are ADOPTED IN FULL.

      DATED this 21st day of July, 2021.




                                        -2 -
